•RErCAUSE NO-11-11408-C,application for writ of habeas corpus
                                                                           'ft, 3R 3-0*1
Dear   Court   Clerk


       Enclosed please find and file with the Court the                   following

 1.MOTION FOR       ENTRY OF ORDER     DESIGNATING       ISSUES,DIRECTING THE
   SUBMISSION       OF.AFFIDAVITS     AND    FOR   EVIDENTIARY    HEARING


 2.ORDER    DESIGNATING      ISSUES   AND    DIRECTING   THE    SUBMISSION     OF
   AFFIDAVITS FROM APPLICANTS COUNSEL.                                 MOTION DENIEI
   Thank you for your attention to this matter.                        UAIfc!.,
                                                                       BY: °f

                                                       THOMAS    A.AMBRIATI
                                                       TDCJ-ID#1760718
                                                       McConneil Unit •'
                                                       3001    S.Emily Dr.
                                                       Beeville,Texas
         December    24/2014
                                                                           78102




                                                               This document contains some
                                                               p'ges that are of poor quaUty
                                                               at the time of imaging.

   COURT OF CRIMINAL APPEAL
           JAN 05 2015

        Abel Acosta, Clerk




                                        l.
                           CAUSE      NO.11-11408-C


EX PARTE                   .                §                             IN THE

THOMAS ANTHONY AMBRIATI,                    f                 C°URT °F CRIMINAL APPEALS
                                         .§                             AUSTIN,TEXAS
Pro se Applicant.                           §
     MOTION   FOR   ENTRY OF ORDER          DESIGNATING          ISSUES/DIRECTING THE
     SUBMISSION OF      AFFIDAVITS       AND FOR         EVIDENTIARY           HEARING


TO   THE   HONORABLE    JUDGE   AND    JUDGES       OF   SAID     COURT:


     COMES NOW,Thomas A.Ambriati/Pro se Applicant in the pending

application for post conviction writ of habeas corpus/and respect

fully      moves this Court,pursuant to Article 11.07,§ 3,et seq.,of

the Texas Code of Criminal procedure,to enter an Order Designating

Issues And The Submission Of Affidavits and,pursuant to that. Order,

schedule and hold an evidentiary hearing,followed by entry of

appropriate Findings and Recommendations,and would show the Court:

                                            I.


     Applicant filed his first writ application and was granted an

out time petition for discretionary review which Was refused,he

then filed his second writ application which was denied,on the

grounds that it was non-compliant,Applicant now files this third

writ application/seeking reversal of his conviction,on grounds

that his trial counsel and his appellate counsel on appeal were

both ineffective,among other trial court errors and prosecutorial

misconduct      errors,and      actual      innocence.

                                            II.


     Applicant was denied effective assistance of counsel at trial,

when    his   counsel   rendered      the       trial    an    unfair    and   unreliable


adversarial testing process by counsel's errors,the State's own

answer to the present writ application-C,points to the need for

                                            1.
appropriate submissions of affidavits from trial counsel,and to

the need for an evidentiary hearing,so Applicant can cross-examine

trial counsel in the crucible of the courtroom,where its the only

appropriate means to find where the truth lies in this case.

     Applicant is entitled to an evidentiary hearing and the only

appropriate manner is by that hearing to do proper and reliable

findings of fact.

                                       III.


     Applicant claims he was denied effective assistance of counsel

by appellate counsel failing to raise errors on appeal that would

have required a reversal,the State's answer to these claims also

point to the need for appropriate affidavits and an evidentiary

hearing,the State made several statements in there answer to this

application that appropriate affidavits are needed,Applicant now

asserts that the only appropriate manner would be the submission

of affidavits and an evidentiary hearing,.again the only true way

to   find   the   truth   is   in   the crucible of   the courtroom,as. the U.S.

Supreme Court ruled in Grawford v.Washington»541 U.S.36,61-62(2004).

                                        IV.


     The State's answer to the prosecuotrial and trial court errors

also points to the need for an appropriate evidentiary hearing,to

find the truth in the crucible of the courtroom,where it                is the

only appropriate manner for truth finding,the State was correct

that this was in the record,which makes it even more appropriate

for an evidentiary hearing to find the truth in the courtroom,it

is impossible for Applicant pro se to adequately argue his points

of error,when he          is incarcerated and without an attorney,if the

Court orders an Evidentiary hearing it would be appropriate to

                                         2.
appoint Applicant an attorney,after determining Applicant is
 indigent.

                                      V.


    Applicant is not claiming a right to confront his trial and

appellate counsel as if this was a criminal trial.However,he asserts

 that the only way the Court can properly assist the Court of Criminal

Appeals in its habeas corpus role and truely resolve the question

of whether Applicant was denied the effective assistance if counsel

is to schedule a live evidentiary hearing,after the submission of

comprehensive affidavits,at which time Applicant would be able to

both introduce live testimony supporting his claims,and test the

reliability of the statements made by his former counsel in the

"crucible"   of   the   courtroom.

                                     VI.


    Applicant filed the current application with supporting memo

randum with exhibits,in Computor Generated Format,that was within

and under the word limit set forth in Texas Rule of Appellate Pro

cedure Rul 73.1 and .73.2,the trial court is incorrect in its finding

and this also point's to the need for appropriate fact findings on

the. issue,since the second writ application was also dismissed

on non-compliance of the rule 73,the second writ was incompliance,

and now the trial court is claiming this writ application does not

comply with Rule 73.1 and 73.2,this points directly to the need

for this Court to do appropriate findings on the correctness of

the trial court's findings on the compliance rule of the memorandum

of law in support of this current application for writ of habeas

corpus.
   Applicant would suggest that,due to the time required to obtain
witnesses and ensure their presence,as well as to prepare for a
full and complete hearing,the hearing be Ordered by this Court
since the trial Court has passed it on,and the hearing be schduled
no less than sixty days after the submission of affidavits from

Applicant's trial and appellate counsel.

                   PRAYER   FOR   RELIEF


   WHEREFORE,Applicant pryas that this Court enter an'Order for

the trial court to Designate Issues,directing Applicant's trial

and appellate counsel to file comprehensive AFFIDAVITS,and there

after, to set an evidentiary hearing or at least allow both sides

to further address the need ofr an evidentiary hearing after con
sideration of those affidavits.

   Thereafter,this Court should allow both sides to submit proposed
findings of fact and conclusions of law,as allowed by Article 11.07
et seq.,and to recommend that the Court of Criminal Appeals grant

such relief to which Applicant is entitled.

                                                              UNSWORN   INMATE   DECLARATION


   I,Thomas A.Ambriati,hereby declare under penalty of perjury

the foregoing is true and correct,I am an incarcerated inmate at

the McConnell   Unit,located   in Beeville,Bee County,Texas.

Signed this the 24,day of December,    >2014.X.f|0    uO^tjTWXii,
                                                ^THOMAS A.AMBRIATI




                                5.
                               CAUSE    NO.11-11408-C


EX PARTE                                    §                           IN THE

THOMAS ANTHONY AMBRIATI,                    f               CGURT °F CRIMINAL APPEALS
                                            §                        AUSTIN,TEXAS
Pro se Applicant.                           §                              '
                      ORDER    DESIGNATING          ISSUES     AND
           DIRECTING    THE    SUBMISSION OF          AFFIDAVITS        FROM
                             APPLICANT'S          COUNSEL


   Before the Court is the application for writ of habeas corpus

filed by THOMAS A.AMBRIATI.The Court,after reviewing the writ and

the supporting documentation[including the                       "memorandum Of Facts

And Law(with exhibits)in Support of the application,the State's

Response and the trial court's finding,this Court grants the

"Motion For Designation Of Issues And Directing Submission Of

Affidavits From Trial And Appellate Counsel And Request For An

Evidentiary Hearing,the Court Finds That' Applicant alleges facts

which if true may entitle him to relief as to the cliams raised

in the writ application.

   Therefore,the       issues    of    ineffective          assistance     of    trial   and

appellate counsel must be resolved and the Court hereby Designates

these issues to be decided in this case,pending further actions of

the Court,it is Ordered back to the trial court for appropriate

submission of affidavits and if a evidentiary hearing is needed

that the trial court appoint counsel after determining if the

Applicant is indigent.

   The   Clerk   of   this    Court    is       Ordered   to   send    back.all    records


in this case to the Trial Court for further proceedings as                               to

the motion for designating and submission of affidavits and for

an evidentiary hearing if needed and appropriate.lt is Ordered.

Signed this the          day of                      ,201 .
                                                               PRESIDING       JUDGE